Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00721-CV

PHILADELPHIA INDEMNITY INSURANCE COMPANY a/s/o Mirsan, L.P., d/b/a Sienna
                         Ridge Apartments,
                             Appellant

                                           v.
                                       Carmen A.
                                   Carmen A. WHITE,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-16235
                          Honorable Peter Sakai, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover her costs of appeal from appellant.

      SIGNED December 18, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice